05/03/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0498


THOMAS JAMES BICK,
                                                                        FILED
            Petitioner, Obligor, and Appellant,
                                                                        MAY 0 3 2021
      v.                                                             Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State nf Montana
KATHLEEN JO JOHNSON,

            Respondent, Obligee, and Appellee,
                                                                       ORDER
      and

STATE OF MONTANA EX REL. MONTANA
DEPARTMENT OF PUBLIC HEALTH AND
HUMAN SERVICES,CHILD SUPPORT
ENFORCEMENT DIVISION,EX REL.,

            Respondent and Appellee.



      Pursuant to Appellant's Motion to Transfer Transcripts from Case No. DA 19-0373
to Case No. DA 20-0498, and good cause appearing,
      IT IS ORDERED that motion GRANTED.
      The Clerk is directed to transfer all transcripts filed in Case No. DA 19-0373 to the
captioned matter, Casejo. DA 20-0498.
      DATED this3         day of May,2021.
                                                  For the Court,




                                                               Chief Justice